Citation Nr: 1118588	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  96-48 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability other than bipolar disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cognitive disability, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

3.  Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

4.  Entitlement to service connection for joint disability, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to January 1993.  The Veteran's DD Form 214 reflects that he was discharged for misconduct (commission of a serious offense) but his character of discharge was general discharge under honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In June 1997 jurisdiction over the case was transferred to the RO in Chicago, Illinois, which is currently VA's Agency of Original Jurisdiction (AOJ).

The Veteran presented testimony before an RO Hearing Officer in February 2001.  A transcript of that hearing is associated with the claims files.

The Board has remanded this appeal to the AOJ for further development on multiple occasions, most recently in August 2009.  The files have now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  During the pendency of the appeal the Veteran was granted service connection for bipolar disorder and for fibromyalgia.

2.  The Veteran does not have a psychiatric disorder other than the service-connected bipolar disorder that is etiologically related to service.

3.  The Veteran's cognitive, respiratory and joint symptoms are manifestations of his diagnosed service-connected bipolar disorder and fibromyalgia and are not otherwise etiologically related to service or to an unidentified illness or chronic unidentified multisystem disease. 

4.  The Veteran's bilateral pes planus was found on the examination for entrance onto active duty and it did not increase in severity during or as a result of active duty.


CONCLUSIONS OF LAW

1.  A psychiatric disability other than bipolar disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).
 
2.  A disability manifested by cognitive disorder, other than bipolar disorder, was not incurred in or aggravated by active service, to include an undiagnosed illness or a medically unexplained multisymptom illness in service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

3.  A disability manifested by respiratory symptoms was not incurred in or aggravated by active service, to include an undiagnosed illness or a medically unexplained multisymptom illness in service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010). 

4.  A disability manifested by joint pain, other than fibromyalgia, was not incurred in or aggravated by active service, to include an undiagnosed illness or a medically unexplained multisymptom illness in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.303, 3.306, 3.317 (2010). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for the disabilities enumerated on the title page.  The Board will initially consider certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claims, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's full service treatment records (STRs) and service personnel records (SPRs) are associated with the claims files, as are Social Security Administration (SSA) disability records and relevant VA treatment records.  The Veteran has not asserted there are any outstanding VA or non-VA records that would provide evidence relevant to the claims decided herein; the Board is also unaware of any such evidence. 

The Veteran was afforded a hearing before an RO Hearing Officer; he has declined a hearing before the Board.  The Veteran has also been afforded numerous VA medical examinations.  The Board remanded the case in February 2005 in part order to afford the Veteran VA medical examinations, which were performed in 2006 and 2008.  The Board has reviewed the examination reports and finds the Originating Agency substantially complied with the requirements articulated in the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 
  
Accordingly, the Board will address the merits of the claims.

General Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection for a psychiatric disability

Legal Principles

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection specifically for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.

Analysis

The Veteran is service-connected for bipolar disorder.  The discussion below addresses entitlement to service connection for a psychiatric disorder other than bipolar disorder.

STRs are silent in regard to any psychiatric problem during service.  The veteran was referred to a community mental health clinic at Fort Huachuca in October 1992 for substance abuse (specifically, he showed positive on urinalysis for THC).  Mental health evaluation by a psychiatrist determined the Veteran did not have a current psychiatric disorder and was mentally responsible for his behavior; he was accordingly cleared for discharge from service.  

In a self-reported Report of Medical History in November 1992 the Veteran endorsed history of nervous trouble and history of depression or excessive worry.  However, the concurrent Report of Medical Examination in November 1992 shows clinical psychiatric evaluation as "normal."

Prior to his discharge in January 1993 the Veteran specifically signed a waiver indicating he did not want to have a separation examination.  He was thereupon discharged from service under the provisions of Army Regulation 635-200, Chapter 14-12c, and issued a general discharge under honorable conditions.

Service personnel records show the Veteran was recommended for an Army Commendation Medal (ARCOM) for noncombat-related achievement from January-May 1991 while installing wire signal equipment during Operation Desert Storm.  Review by the National Personnel Records Center (NPRC) in May 1999 documented entitlement to two ARCOMs (the second ARCOM was awarded for support of a training exercise at Fort Huachuca), one Army Achievement Medal (also awarded at Fort Huachuca), the Meritorious Service Emblem, the National Defense Service Ribbon, the Army Service Ribbon and the Southwest Asia Service Medal with two bronze service stars.  
 
The Veteran had VA inpatient psychiatric treatment in September 1995 for panic attacks.  The discharge diagnosis was panic disorder without agoraphobia (with secondary depression) and substance-related disorder (marijuana and alcohol abuse).  The discharge diagnosis also noted mild stressors predominantly related to occupation and the social environment and possibly long-term effects of his experiences related to Persian Gulf War placement.

The Veteran had a VA psychiatric examination in December 1995, performed by a psychiatrist who reviewed the claims file.  The examiner noted the Veteran had been hospitalized prior to service for LSD psychosis.  The Veteran described panic attacks with persistent fatigue that began in Saudi Arabia.  The examiner interviewed the Veteran and noted observations in detail.  The examiner's assessment was anxiety disorder not otherwise specified (NOS).

The files contain a December 1995 examination report from MET, a private psychologist.  Dr. MET stated the Veteran had read about "Gulf War Syndrome" and appeared to be determined to show he was suffering from such a disorder even though he did not appear to have any of the symptoms.  The examiner stated the Veteran appeared to be very practiced and manipulative in trying to develop medical support for his theory of Gulf War Syndrome.  The examiner found no psychiatric impairment on examination and rendered no psychiatric diagnosis.

A November 1996 letter from Drs. CP and VF states the Veteran reported having had panic attacks during service in March 1991 shortly after being given various immunizations.  These panic attacks stopped for a time but resumed in 1993.  He reported being no longer able to work due to the panic attacks and associated physical symptoms.  

The Veteran's mother submitted a letter in November 1996 stating that prior to service the Veteran was a very happy person but since his return from service he was short-tempered, frustrated and depressed.

The Veteran's Social Security Administration (SSA) disability file includes a June 1997 Initial Psychiatric Evaluation and Treatment Plan by St. Francis Hospital.  The Veteran reported having been "gassed" during the Persian Gulf War.  The psychiatric assessment was depressive disorder and cannabis abuse (the Veteran asserted he used cannabis to relieve his chronic pain).

The Veteran had a psychological assessment in November 1997 by Dr. MBL.  The Veteran acknowledged having been exposed to unidentified traumatic events in service but denied flashbacks or dreams of such events.  Dr. MBL performed a battery of tests and diagnosed mood disorder due to chronic fatigue syndrome with mixed features of depression and anxiety.

In January 1998 the Veteran was interviewed by psychologist Dr. CH in conjunction with his claim for SSA disability benefits; Dr. CH noted the previous diagnosis of mood disorder due to chronic fatigue syndrome with mixed features of depression and anxiety.  Thereafter, he was examined by psychologist Dr. EJB in May 1998 for the same purpose; during that examination the Veteran reported he had been "busted" in rank during service but he did not report any trauma related to service.  Dr. EJB diagnosed chronic pain, adjustment disorder with depression and rule out Gulf War Syndrome.   

A January 2000 note by a VA social worker states the Veteran presented with feelings of depression and self-reported mood swings.  The clinical impression was rule out bipolar disorder.

A February 2000 decision by the SSA granted disability benefits for affective disorders and anxiety-related disorders.  Organic mental disorders, psychotic disorders including schizophrenia and paranoia, mental retardation and autism, somatoform disorders, personality disorders and substance addiction disorders were specifically found to be absent.  Thereafter, an SSA disability determination in March 2000 granted disability benefits for adjustment disorder with depression (primary diagnosis) and anxiety disorder (secondary diagnosis), effective from February 1997.  

Treatment records from North Central Behavioral Health from the period February-October 2000 are of record.  A February 2000 treatment note by a social worker shows diagnoses of bipolar disorder, chronic PTSD and panic disorder with agoraphobia; the treatment note specifically characterized the PTSD as being "from theater of conflict."  Thereafter, the Veteran was enrolled in a PTSD counseling group during which he reported he was exposed to bombs exploding all around although he denied having been in direct combat.  An October 2000 letter from a Senior Mental Health Therapist states the Veteran was being treated for bipolar disorder and PTSD that started during his involvement in combat operations during the Persian Gulf War.  The therapist stated the Veteran's symptoms were definitely related to the trauma in the Gulf War.

The Veteran submitted a PTSD stressor statement in May 2000 in which he denied having been a prisoner of war, assisting in the handling of wounded, performing graves registration duties, being in an aircraft crash, witnessing atrocities against civilians or enemy prisoners, being wounded or injured, seeing friends killed or wounded, or participating in heavy combat.  He did endorse being subjected to daily rocket or mortar attacks during January-February 1991 while attached to a Ranger unit, which he identified as the 116th or 119th, which was assigned to the 82nd Airborne Division.  He stated he and all the other members of the Ranger unit were recommended for the Bronze Star Medal but none had received the award.  (The Board notes at this point that search of Army lineage records has not shown the existence of any Ranger unit designated the 116th or the 119th.)

The Veteran had a VA psychiatric examination in October 2000 during which he reported his symptoms during the Gulf War included somnolence requiring up to 18 hours sleep per day.  He acknowledged being discharged from service for marijuana use but stated he was deliberately trying to get kicked out because he did not want to serve the remainder of his enlistment obligation.  The examiner interviewed the Veteran and noted observations in detail.  The examiner noted an impression of history of polysubstance abuse and antisocial personality disorder.

In a November 2000 E-mail to VA the Veteran's representative asserted as stressors that the Veteran had been subjected to Scud missile attacks in January-February 1990 while serving in Dhahran.  He was again subjected to Scud missile, rocket, artillery and small arms fire in various locations in February 1990.  He was assigned to a 16th Infantry Ranger unit in February 1990 and while so assigned was forced as punishment to bury dead soldiers, who may have been Iraqi or American.  (The Board notes at this point that the 16th Infantry Regiment is nicknamed "the Rangers" but did not participate in Operation Desert Storm; the Board also notes the Veteran was not in Southwest Asia in January-February 1990.)  

The Veteran testified before an RO Hearing Officer in February 2001 that he began having flashbacks almost immediately after discharge from service related to picking up dead bodies.  He reported symptoms of panic attacks, mood swings, exaggerated startle to noises, and reaction to stimuli such as odors.  He denied exposure to shooting (small arms) but stated he had been exposed to bombing at least 20-30 times.

The Veteran had a VA psychiatric compensation and pension (C&P) examination in October 2002, performed by a psychologist.  The Veteran reported agitation and occasional fearfulness and depression.  He also endorsed anger management problems, panic attacks related to breathing problems, difficulty with concentration and memory, and mood swings.  The examiner diagnosed panic disorder without agoraphobia and depressive disorder not otherwise specified (NOS).    

The Veteran had a VA psychiatric examination in October 2005, performed by a psychiatrist who reviewed the claims files.  The Veteran reported having served in Operation Desert Storm, during which he mainly worked installing telephone lines and satellite dishes.  He did not describe any front-line actions and denied having been wounded or injured, although he described flu-like symptoms after receiving an anthrax shot.  The examiner interviewed the Veteran and noted observations in detail.  The examiner diagnosed bipolar disorder and stated the diagnostic criteria for PTSD were not met.

The Veteran had yet another VA psychiatric examination in May 2006, performed by a VA psychiatrist who reviewed as much of the claims files as he could within the time allotted.  The Veteran reported exposure to bombing on a nightly basis; whenever the bombing occurred the chemical alarms would go off, indicating nerve gas was omnipresent.  He reported he had seen a bomb kill 190 people at an airport in Saudi Arabia, and reported seeing dead bodies on the roads in Iraq.  The psychiatrist interviewed the Veteran and noted observations in detail.  The psychiatrist diagnosed panic disorder with somatic anxiety and history of substance-related disorder.  The examiner noted the Veteran did not have enough criteria to diagnose PTSD as the Veteran identified "exposure to chemicals" as his stressor and listed multiple vague symptoms of such exposure that were difficult to integrate into symptomology of the syndrome.  However, the Veteran's panic and anxiety were likely related to issues of war. 

A VA mental health clinic (MHC) note in October 2008, by a psychiatrist, continues current diagnosis of bipolar disorder NOS and rule out impulse control disorder NOS.  

In November-December 2008 the Veteran reported to a VA psychiatrist in the MHC that he had been exposed to chemical bombs during service and also witnessed a barracks being hit and destroyed in which more than 100 soldiers were killed.  The psychiatrist diagnosed bipolar disorder and PTSD.  

On review of the evidence above, the Board finds the Veteran does not have a psychiatric disorder other than the service-connected bipolar disorder for which service connection can be granted.

In specific regard to PTSD, the Veteran has asserted stressors including exposure to nightly bombing (undocumented), attachment to the 16th Infantry Regiment (which did not participate in the Desert Storm campaign) and attachment to Army Ranger units that cannot be found within the Army lineage system.  He asserted he had been forced to recover body parts, although at discharge from service he specifically denied having participated in graves registration activities.  Further, none of these reported stressors resulted in a diagnosis of PTSD.

The Veteran was diagnosed with PTSD by the VA psychiatrist in November-December 2008, apparently in response to the Veteran's assertion he had witnessed a barracks bombing in Saudi Arabia in which more than 100 service members were killed.  The Board can find no evidence of any such attack during the period the Veteran was in Southwest Asia (November 1990 to June 1991).  The nearest incident the Board can find to such an attack was the Khobar Towers bombing in June 1996 in which 19 American servicemembers were killed and 300 were injured, but this was long after the Veteran was discharged from service.

Just because a physician or other health care professional has accepted appellant's description of his active duty experience as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In this case, the Board cannot grant service connection for PTSD because despite the diagnosis by the VA MHC psychiatrist there is no verified stressor.

The Board is not required to accept a veteran's uncorroborated account of his active service experiences.    Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, if the Board finds the Veteran's account to be not credible, the Board must articulate its reasons.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Veteran has presented stressors that are flatly contradicted by objective evidence (such as claiming exposure to bombing during periods in which he was not present in Southwest Asia, and reporting attachments to combat units that are shown to have not participated in Operation Desert Storm or to not even exist).  He has also reported exposure to bombing on a nightly basis but without providing sufficient detail to permit objective verification.  The Veteran's ARCOM for services during Desert Storm is completely silent in regard to exposure to Scud missile or bombing attacks although such attacks would reasonably and routinely have been documented in such an award.  Diagnosis of PTSD apparently rests on a stressor (witnessing a barracks bombing with mass casualties) that the Veteran only identified in 2008 and cannot be objectively verified.  The Board accordingly finds the Veteran's account of stressors during service to be internally inconsistent and inadequate to support his claim for service connection for PTSD.

The Board acknowledges the new VA standard under 38 C.F.R. § 3.304(f)(3) for diagnosis of PTSD related to the veteran's fear of hostile military or terrorist activity.  In this case, the PTSD diagnosis appears to have been based exclusively on a specific event (barracks bombing) rather than a generalized fear of hostile military or terrorist activity.  The provisions of revised 38 C.F.R. § 3.304(f)(3) accordingly do not apply in this case.

In addition to the service-connected bipolar disorder and the PTSD cited above, the Veteran was variously diagnosed with panic disorder, anxiety disorder, adjustment disorder and substance abuse disorder.  None of these disorders is shown to be related to service.  Further, symptoms attributable to panic and anxiety are fully compensated under the service-connected bipolar disorder so the further pursuit of service connection for such disabilities would result in no additional benefit to the Veteran.

In sum, the Board has found the criteria for service connection for a psychiatric disability other than bipolar disorder are not met.  Accordingly, the claim must be denied.

The evidence preponderates against the claim and the benefit-of-the-doubt rule consequently does not apply.  Gilbert, 1 Vet. App. 49, 54.  
  
Service connection for cognitive, respiratory and joint disabilities

Legal Principles

A preexisting condition will be considered to have been aggravated by military service where there is an increase in disability during that service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease; however, aggravation of a pre-existing injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R.§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and, menstrual disorders.  38 C.F.R. § 3.317(b).

The Secretary has determined that there is no basis to establish presumptions of service connection for any disease, illness, or health effect, associated with service in the Southwest Asia theater of operations during the Gulf War, discussed in the National Academy of Sciences' (NAS) reports entitled Gulf War and Health, Volume 4, Health Effects of Serving in the Gulf War (Volume 4) and Gulf War and Health, Volume 8: Update to Health Effects of Serving in the Gulf War (Volume 8).  

Based on findings in Volume 4 and Volume 8, VA published a proposed rule on November 17, 2010, to clarify that functional gastrointestinal disorders fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses.  75 Fed. Reg. 70,162.  The attached notice concludes that no other changes to the existing presumptions and no new presumptions relating to multisymptom illnesses are warranted at this time.  In relevant part, the notice also concludes that no new presumptions are warranted for arthralgia, other diseases of the nervous system and respiratory symptoms.  However, the determination not to provide presumptions of service connection for the health effects discussed in Volume 4 and Volume 8 does not preclude VA from granting service connection on a direct basis for these health effects, nor does it change any existing rights or procedures.  




Analysis

The Veteran was found to have moderate, bilateral pes planus on his service entrance examination.  STRs are silent in regard to any significant orthopedic or neurological injury or complaint (he had a sprained left ankle and right knee arthroscopy, both in 1989 and both without apparent sequelae).  In a self-reported Report of Medical History in November 1992 the Veteran denied history of swollen or painful joints, chest pain, leg cramps, bone or joint deformities, lameness, neuritis or loss of memory.  He endorsed history of shortness of breath, with pen-and-ink entry showing "secondary to smoking."  The concurrent Report of Medical Examination in November 1992 shows clinical evaluation of the lungs and chest, extremities, spine and other musculoskeletal, and neurologic systems as "normal."

Prior to his discharge in January 1993 the Veteran specifically signed a waiver indicating he did not want to have another separation examination.

The Veteran presented to VA in September 1995 complaining of breathing difficulty with occasional chest discomfort, reportedly since 1990.  Treatment notes associated the breathing problems with panic attacks, and he was referred for psychiatric treatment.  During inpatient psychiatric treatment he reported shortness of breath and dizziness with chest discomfort on a recurring basis since the Persian Gulf War.  Chest X-rays were negative.  As noted above he was diagnosed with panic disorder without agoraphobia; no separate respiratory or pulmonary diagnosis was noted.  

In September 1995 the Veteran submitted a statement to SSA in pursuit of disability benefits asserting he had Gulf War Syndrome due to being forced to take immunizations under threat of court martial and imprisonment.  He reported shortness of breath, chronic fatigue, recurring pneumonia, memory loss, stomach cramps, diarrhea, and aching joints.  He reported he was exposed to nerve agents during Desert Storm as demonstrated by positive response on detection paper and sensors.  Symptoms of shortness of breath and severe fatigue began about one month after receiving the shots in question.

The Veteran had a VA neurological examination in December 1995 during which he complained of symptoms including short-term memory loss, reportedly beginning after he received immunizations in Saudi Arabia.  The examiner performed a clinical examination and noted observations in detail.  The examiner's assessment was evidence of early sensorineuropathy in the extremities but remainder of the neurological examination nonfocal.  The Veteran's primary problem appeared to be generalized fatigue with possible mild component of depression. 

The Veteran also had a VA systemic conditions examination in December 1995 during which he presented with multiple somatic complaints, primarily involving shortness of breath and exhaustion with occasional dizziness.  The examiner performed a clinical examination and noted observations in detail.  Chest X-rays showed clear lung fields with no evidence of infiltrate, effusion or failure.  The examiner noted a diagnosis of multiple somatic complaints but normal general medical examination with no specific systemic conditions noted.

The Veteran also had a VA general medical examination in December 1995 during which he complained inter alia of diffuse arthralgia and myalgia as well as shortness of breath with minimal activity, which only happened a few months out of the year.  On examination the lungs were clear to auscultation, and laboratory values were unremarkable.  Physical examination was generally unremarkable.  The examiner's diagnosis was complaint of shortness of breath, fatigue, arthralgia, myalgia, abdominal pain and dizziness, without any laboratory abnormalities.

The Veteran had a VA pulmonary function test (PFT) in January 1996.  The impression was normal spirometry with no significant improvement post-bronchodilator and normal blood gasses on room air.

The Veteran had VA examinations of the joints and the spine in January 1996 during which he complained of pain in the low back, shoulders, knees, hips, ankles and tibiae-fibulae with insidious onset of problems.  Clinical examination was grossly normal and X-rays were noncontributory.  The examiner's diagnosis was no objective evidence of impairment on examination.

The files contain a diary written by the Veteran and dated from November 1995 through March 1996.  The Veteran described therein symptoms of shortness of breath and chest pains as well as fatigue and generalized joint pains.

The files contain several lay statements from the Veteran's employers JS, AU and VB attesting that when the Veteran began working for them in October 1994 he was energetic and enthusiastic, but over time he deteriorated in terms of his energy and productivity.  The Veteran progressed from having to leave work early to not coming to work at all.  Eventually the Veteran had to work part-time but he proved to be unable to handle even that and was laid off in March 1996.  The Veteran appeared to be an old man before his time.  The Veteran informed his employers he blamed Desert Storm for all his sicknesses.  

A November 1996 letter from Drs. CP and VF states the Veteran presented in October 1995 complaining of panic attacks with associated physical symptoms.  Neurologic examination at the time was intact, with normal cranial nerves and no focal deficits, and physical examination showed no abnormalities of the lungs or musculoskeletal system.  However, a week later the Veteran presented complaining of chest pain and difficulty breathing, for which he received psychiatric referral.  In August 1996 he presented complaining of exertional shortness of breath and increased fatigue.  PFT in September 1996 was within normal limits, but he continued to complain of shortness of breath in October and November 1996.  In November 1996 he presented with complaints of myalgias and arthralgias of the lumbar spine, knees and shins as well as impaired concentration and memory loss. 

The Veteran's mother submitted a letter in November 1996 stating that prior to service the Veteran was very active physically, but since his return from service he would often complain to her of how his joints ached.  He would also often stop in mid-conversation because he would forget what he was talking about.

The Veteran's wife submitted a letter in November 1996 stating that when she met the Veteran in 1993 he was able to work 8-16 hours per day and to exercise vigorously, but his health gradually declined thereafter and he would curtail work due to shortness of breath and leg pain.  The Veteran's energy and stamina declined precipitously and he was sometimes unable to get out of bed. 

The Veteran's parents-in-law submitted a letter in November 1996 stating the Veteran's health had declined since they knew him.  He was formerly a hard worker and exercised a lot, but now had no strength; his joints ached and he was frequently nauseated and short of breath.  He appeared to be a young man trapped inside an old man's body.

Two of the Veteran's sisters also submitted letters in November 1996 asserting the Veteran's health had declined precipitously beginning a short time after his return from Saudi Arabia.  Problems initially presented as shortness of breath and progressed through chronic fatigue, mouth sores, nausea and vomiting.  The Veteran was no longer able to work and unable to enjoy the recreational and family activities he had once enjoyed.

The Veteran was examined by Dr. RBM in December 1997 in pursuit of SSA disability benefits.  The Veteran complained of pains "all over his body" but more specifically the low back and both legs.  He also complained of shortness of breath, although studies had shown no underlying respiratory disorder; he denied chest pains.  Examination of the lungs and musculoskeletal system was normal, as was neurological examination.  The examiner's diagnosis was chronic pain of the lower back pain and both upper thighs and hips, and history of shortness of breath on moderate exertion.

The Veteran had a VA respiratory diseases examination in October 2000 in which he complained of shortness of breath with onset while serving in the Persian Gulf.  Physical examination was unremarkable.  The examiner diagnosed episodic shortness of breath consistent with hyperventilation syndrome and otherwise normal pulmonary function examination.

The Veteran had a VA joints examination in October 2000 in which he complained of diffuse hip, thigh, knee and shin pains, including retropatellar pain in the knees.  The examiner performed an examination and noted observations in detail.  The examiner's impression was retropatellar pain syndrome of the knees and otherwise unremarkable musculoskeletal examination of the lower extremities.

The Veteran also had a VA examination of the brain and spinal cord in October 2000 in which he complained of decreased concentration and memory since his Persian Gulf experiences.  The examiner performed a neurological examination and noted observations in detail.  The examiner's impression was no evidence of significant memory loss and poor mathematical functioning but otherwise no gross loss of cognition.

The Veteran testified before an RO Hearing Officer in February 2001 that he began having respiratory problems right after the bombing while still in Southwest Asia.  After the bombing, and after the shots, everyone in his unit appeared to have flu-like symptoms.  The Veteran denied having seen or been exposed to burning oil wells.  Chemical detectors in the unit kept alerting, so the unit commander took away the batteries because the alarms could not be kept shut off; however, the Veteran himself got positive results from tests with detection paper.  The Veteran originally attributed his breathing problems in service to smoking unfiltered cigarettes but has since changed his opinion.  Body aches began in approximately 1993.  The Veteran sought treatment for his various physical complaints but kept being told there was nothing wrong with him.   

The Veteran had a VA examination of the spine and joints in October 2002 in which he complained of shin splints, low back pain, and pain in the shoulders, knees, hips and ankles.  X-rays of the spine revealed very mild degenerative joint disease (DJD) changes.  The examiner, a physician's assistant (PA), diagnosed chronic lumbar pain secondary to DJD and stated it is at least as likely as not the lumbar symptoms were due to aggravation during service of the preexisting pes planus.  The examiner also diagnosed shin splints and stated these were likely secondary to the pes planus.

The Veteran had a VA psychiatric compensation and pension (C&P) examination in October 2002, performed by a psychologist.  The Veteran reported panic attacks related to breathing problems and difficulty with concentration and memory, and mood swings.  Cognitive and memory functions appeared to be normal on examination.  Based on interview of the Veteran the examiner diagnosed panic disorder without agoraphobia.  The examiner stated multiple somatic complaints such as hyperventilation are often associated with panic attacks, but the examiner could not otherwise comment on the etiology of other specific somatic symptoms.    

During a VA respiratory C&P examination in December 2002, the Veteran reported a history of shortness of breath every day since returning home from service.  Physical examination was grossly normal, and PFT showed no abnormality.  The examiner, a nurse, diagnosed mild chronic obstructive pulmonary disease (COPD).

The Veteran had a VA orthopedic C&P examination in November 2003, performed by a physician who reviewed the claims files.  The Veteran complained of pain "all over my body" since discharge from service.  He also reported low energy level and stated he always felt tired.  The examiner performed a clinical examination and noted observations in detail, including X-rays.  The examiner diagnosed chronic generalized pain without objective findings on examination of unknown etiology; pes planus; mild right hip DJD; very mild left knee DJD; and history of recurrent left ankle sprain with normal ankle examination.  The examiner stated an opinion that the generalized pain complaints were not secondary to pes planus because the reported symptoms appeared to have no consistent pattern and to involve the upper extremities as well as the lower extremities.  There was no nexus to explain pain in all areas of the body.  There was no indication the right knee surgery in service was related to the current complaints since those complaints were not localized and current right knee X-rays showed no abnormal findings.  However, it was at least as likely as not that left ankle pain was related to service. 
  
In December 2003, Dr. DMG noted the Veteran complained of dyspnea and paresthesias of the muscles.  Dr. DMG's assessment was suspect past nerve gas/neurologic symptoms.

The Veteran had a VA neurological examination in April 2005 during which he complained of memory loss since the Gulf War.  The examiner, a physician, stated the Veteran likely had memory difficulties of unknown etiology, which could further be assessed in the neurology clinic (by ruling out some of the reversible causes of dementia) and by neuropsychological examination.  In April 2006 the examiner issued an addendum stating the Veteran likely had memory difficulties of unknown etiology, although symptoms had apparently improved since the last examination; the examiner recommended diagnostic follow-up to rule out some of the reversible causes of dementia.

The Veteran underwent a VA respiratory examination in May 2005.  The Veteran reported a history of smoking one pack of cigarettes per week from 1989 to 1990; he also reported cannabis use from 1987 to 1989, from 1993 to 1998 and resumption of use recently.  He complained of shortness of breath every day since returning from service.  Examination was grossly normal.  The examiner, a nurse, made no current diagnosis.

The Veteran had a VA orthopedic examination in July 2005, performed by a PA.  The Veteran complained of migratory intermittent "total body" pains in all joints as well as intermittent numbness through all parts of the body.  Clinical examination was grossly normal; X-rays were significant for osteophytes in the right hip but no other degenerative changes.  The examiner's impression was migratory joint pain and numbness with no indication of specific joint pathology and certainly no issue that could be addressed surgically.  The examiner recommended rheumatology consult.  

The Veteran had a VA respiratory examination in October 2005, performed by a physician who reviewed the claims files.  The Veteran denied significant smoking history and endorsed shortness of breath that began during service in Saudi Arabia; the Veteran attributed his symptoms to exposure to chemical warfare agents.  Physical examination was unremarkable.  The examiner's impression in relevant part was mild intermittent dyspnea not consistent with any underlying respiratory illness or pulmonary disease. 

The Veteran also had a VA neurologic examination in October 2005, performed by a physician who reviewed the claims files.  The Veteran stated that after returning from the Gulf War he experienced symptoms including memory loss and diffuse joint pains.  Neurologic examination was grossly normal.  The examiner's diagnosis was memory complaints likely related to bipolar disorder.

The Veteran also had a VA joints examination in October 2005, also performed by a VA physician who reviewed the claims files.  The Veteran stated he believed he had been exposed to nerve gas in service.  He stated his initial complaints had been right hip and left knee pain, but his current main orthopedic problem was migratory pain in multiple joints.  Clinical examination was grossly normal, while X-rays showed very small osteophyte formation in the right hip and very mild medial compartmental osteoarthritis in the left knee.  The examiner's impression was normal right hip, mild degenerative changes in the left knee, mild bilateral pes planus and migratory polyarthralgia.  The examiner stated it was likely the Veteran's complaints were related to service.  

The Veteran had yet another VA examination of the joints and the feet in April 2006, performed by a physician who reviewed the claims files.  The Veteran complained of chronic fatigue and of sharp, fleeting, unpredictable pains throughout the body.  He described the pains as brief and migratory and not localized to any joint.  The examiner performed a detailed examination of the joints, including X-rays, and noted observations in detail.  The examiner's diagnosis was normal feet.  The examiner also diagnosed mild DJD of the left knee and the right hip, and stated a medical opinion that the left knee and right hip DJD were not likely related to active service.

The Veteran also had yet another VA respiratory diseases examination in April 2006, performed by a physician who reviewed the claims files.  The Veteran complained of general fatigue and shooting pains throughout his body without specific triggers and without predictable pattern.  PFT showed normal spirometry and flow-volume loop although lung volume was moderately reduced, indicating a possible mild restrictive defect and metabolic alkalosis.  The examiner stated the Veteran did not have current COPD shown either by symptoms or by PFT.
    
The Veteran had a VA electroencephalogram (EEG) in May 2006 to rule out reversible causes for dementia; the EEG was apparently normal.  He also had a magnetic resonance imaging (MRI) of the brain by VA the same month for the same purpose, which was also a normal study.

The Veteran had a VA neuropsychological evaluation in October 2006, performed by a neuropsychologist who was asked to formally assess his cognitive complaints.  The Veteran reported problems with memory, concentration and attention, which he attributed to exposure to chemical agents and anthrax vaccine.  The examiner stated the Veteran's cognitive functions were shown to be intact during examination.  The examiner recommended individual psychotherapy to relieve mood-related distress and anger management problems.  The examiner also stated that persons with the Veteran's psychological profile tend to present with somatic complaints, some of which may be bizarre.

The Veteran had yet another VA examination of the joints in May 2008, again performed by a physician who reviewed the claims files.  The examiner was asked to assess arthralgias, pes planus, left knee and right hip.  The Veteran reported he had pes planus prior to service; the arthralgias, left knee and right hip problems began after service but he was not treated for any of these disorders during service.  He denied any injury during service to the feet, left knee or right hip.  The Veteran described pain all over this body and not confined to the "joints;" the examiner noted that such complaints did not represent "migratory polyarthralgia" as they had been previously characterized.  The examiner performed a clinical examination and noted observations in detail.  The examiner diagnosed bilateral flexible pes planus, bilateral patellofemoral syndrome and right femoroacetabular impingement syndrome.  The examiner stated that because the Veteran's complaint of "pain all over his body" could not be attributed to polyarthralgia or polyarthritis there were two possible explanations: either the complaints were not organic or they represented a somewhat atypical presentation of fibromyalgia.  The examiner recommended follow-up by a rheumatologist for fibromyalgia.  The examiner stated the Veteran's pes planus was not permanently aggravated beyond the normal course of the disorder by active service.  The examiner also stated the right hip and left knee disorders were not related to active service.

The Veteran had a VA fibromyalgia examination in August 2008, performed by a physician who reviewed the claims files.  The Veteran reported feeling sick after anthrax shots during service.  He also reported symptoms including diffuse body pain of varying intensity, paresthesias and numbness of hands and feet, headaches, gastrointestinal distress, sleep disturbance, shortness of breath, fatigue and short-term memory impairment.  The examiner stated the Veteran met the criteria for diagnosis of fibromyalgia and recommended the Veteran be evaluated for Gulf War Syndrome.

The Veteran had a VA Gulf War Guidelines examination in September 2008, performed by a nurse who reviewed the claims files.  The examiner noted history including pes planus, bipolar disorder with PTSD, and DJD of the knees and hips.  The examiner also noted additional symptoms including memory loss and muscle fatigue and pain.  The examiner stated the Veteran's additional symptoms could not be attributed to a known clinical diagnosis and that one must entertain the possibility of somatization related to depression and bipolar disorder, although this would be speculation.  

In September 2008 the RO issued a rating decision granting service connection for fibromyalgia.              

The Veteran has submitted a November 2008 article by the Boston University School of Public Health with the heading "Gulf War research panel finds one in four veterans suffers from illness caused by toxic exposures."  The article states Gulf War illness is typically characterized by a combination of memory and concentration problems, persistent headaches, unexplained fatigue and widespread pain, and may also include chronic digestive problems, respiratory problems and skin rashes.

The Board notes at the outset that the Veteran receives compensation for symptoms of fibromyalgia that include widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel syndrome, depression or Reynaud-like symptoms; see 38 C.F.R. § 4.71a, Diagnostic Code 5025.  The question before the Board is whether he has separately compensable respiratory, cognitive or joint disorders for which service connection should be granted.

In regard to respiratory symptoms, the Veteran's shortness of breath is shown to be associated with his panic attacks that are in turn compensated under the service-connected bipolar disorder.  Although the Veteran asserts a personal belief that  shortness of breath is due to chemical agents during Desert Storm, there is no evidence of COPD or other respiratory disorder, nor is there any clinical opinion showing a relationship between subjective respiratory symptoms and service, to include an undiagnosed illness or chronic  multisymptom illness.

Similarly, in regard to cognitive dysfunction, extensive psychological and medical testing does not show any cognitive impairment and there is no clinical opinion of record attributing a cognitive disorder to service, to include an undiagnosed illness or chronic multisymptom illness.

Finally, in regard to multiple joint pains the Veteran's symptoms appear to be fully compensated by the service-connected fibromyalgia.  He has additional right hip and left knee disabilities, but competent and uncontroverted medical opinion as provided by the VA examiner states such disorders are not likely related to service; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

Similarly, the Veteran is shown to have had mild pes planus prior to service, but STRs show there was no increase in severity during service and competent and uncontroverted medical opinion of record states such disorder was not permanently worsened by service.  Therefore, the presumption of aggravation does not apply to the preexisting pes planus.  38 C.F.R.§ 3.306(b); Falzone, 8 Vet. App. 398, 402. 

The Board has considered the Boston University medical article submitted by the Veteran.   Competent medical evidence may mean statements conveying sound medical principles found in medical treatises and would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Further, a medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, the Boston University article is not accompanied by any medical evidence showing the symptoms generally described in the article specifically apply to the Veteran.  Further, although the article associates Gulf War Syndrome with respiratory and memory deficits, VA has not presumptively associated such symptoms with an undiagnosed illness or unidentified multisymptom illness and there is no competent medical opinion citing such an association.  

The Board acknowledges the lay statements submitted by the Veteran's family members regarding the onset of symptoms.  "A layperson can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this case the lay statements show the Veteran in fact was functioning well after discharge from service and began to exhibit marked problems several years after discharge.  Accordingly, the lay statements do not show chronic symptoms since service and in fact show the opposite.

The Veteran himself has reported memory problems and respiratory problems beginning in service and continuing after discharge from service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone, 8 Vet. App. 398, 403.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

As noted above, in weighing credibility VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright, 2 Vet. App. 24, 25.

In this case the Veteran's account of symptoms beginning in service is contradicted by STRs and by his self-reported Report of Medical History in which he denied such symptoms immediately prior to discharge.  His account of chronic symptoms since service is contradicted by the statements submitted by his family members, which appear to assert he was actually functioning well until several years after discharge.  The Veteran's personal credibility is undermined by the observation of the VA neuropsychologist in October 2006 stating persons with the Veteran's psychological profile tend to present with sometimes-bizarre somatic complaints.

The Veteran has stated a personal opinion that his symptoms on appeal are due to exposure to nerve gas in the Gulf War.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492.  In this case there is no medical opinion of record attributing the claimed respiratory, cognitive or musculoskeletal symptoms to nerve gas or other environmental exposure during service.

Accordingly, the criteria for service connection are not met and the claim must be denied.

The evidence preponderates against the claims and the benefit-of-the-doubt rule accordingly does not apply.   Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).






ORDER

Service connection for a psychiatric disability other than bipolar disorder is denied.

Service connection for cognitive disability is denied.

Service connection for a respiratory disability is denied.

Service connection for joint disability other than fibromyalgia is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


